DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment after final filed 12/09/2020 is acknowledged. Claims 1-10, 21, 22, 24 and 25 are amended. Claims 1-15, 18-22, 24 and 25 are pending.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a) – Written Description
The rejection of claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of claim 10 as suggested at p. 8 of the Office action mailed 09/10/2020.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 

Claim Rejections - 35 USC § 101
The rejection of claim 24 under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more is withdrawn in response to Applicant’s amendment of the claim to recite “cultured”.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment deleting “and a PER.C6 cell” in the claim. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The prior art does not teach or suggest an anti-FSH antibody or antigen binding portion thereof comprising the recited complementarity determining regions set forth in SEQ ID NOs: 9-14, which is encompassed by all of the instant claims. The claims also encompass methods of reducing white adipose tissue or inducing thermogenic (brown) adipose tissue or compositions with the intended use of reducing white adipose tissue or inducing thermogenic adipose tissue (see claims 14, 15, 18-22). The post-filing date 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15, 18-22, 24 and 25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649